Citation Nr: 1514511	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the Veteran's electronic claims file.

The record before the Board consists of the Veteran's paper claims file and records within electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran contends service connection is warranted for bilateral hearing loss disability because it is due to his exposure to acoustic trauma while serving as a field artillery batteryman and as an aircraft firefighting and rescue specialist.  His DD Form 214 confirms these service occupational specialties and the Board concedes service acoustic trauma.

At the Veteran's July 1976 entrance examination, an audiometric evaluation did not reveal hearing impairment in either ear sufficient to constitute a disability for VA compensation purposes.  An August 1981 service treatment note documents that the Veteran complained of high frequency hearing loss in his left ear.  The Veteran's service treatment records also contain a number of audiograms dated in July 1979, September 1979, August 1981, November 1981, March 1983, and June 1983, none of which demonstrated hearing loss disability defined by VA regulation.  However, these audiograms did reflect considerable pure tone threshold shifts during service at the 6000 Hz level.  Significantly, between September 1979 and August 1981, the Veteran's right ear pure tone threshold went from 10 decibels to 25 decibels, representing a 15 decibel shift.  Further, in July 1979, the Veteran's left ear pure tone threshold was 30 decibels and ranged from 45 to 50 decibels in subsequent audiograms, representing a 15 to 20 decibel difference.  Although readings at the 6000 Hz level are not relevant in demonstrating hearing loss disability under VA regulations, a significant decibel increase in pure tone thresholds during service is an important factor to consider when determining in-service incurrence, even if the shift did not demonstrate in-service hearing loss as defined by 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 159-60.

In August 1985, approximately two years after separating from service, the Veteran sought treatment complaining of chronic decreased hearing loss.  An October 1985 audiometric examination revealed mild hearing loss at the 6000 and 8000 Hz levels, which the examiner found to be consistent with noise-induced hearing loss.  The Veteran next sought treatment from private audiologists in December 1992, January 1993, June 2002, December 2004, and September 2007.  All audiograms conducted primarily showed bilateral high frequency hearing loss between the 4000 and 8000 Hz levels.  The Veteran first met the criteria for hearing loss in his left ear, as defined by VA regulation, in June 2002 as the pure tone threshold reading was above 40 decibels at the 4000 Hz level, and first met the criteria for hearing loss in his right ear in December 2004 when speech discrimination scores were 92 percent bilaterally.  

A July 2012 VA examination confirmed the presence of bilateral hearing loss disability; however, the examiner opined that the Veteran's bilateral hearing loss disability was less likely than not the result of service noise exposure, reasoning that his hearing was normal on his discharge examination and that there was no evidence of significant threshold shifts from induction to discharge.  Supplemental opinions dated in March 2013 and May 2014 also concluded that the Veteran's bilateral hearing disability was less likely than not due to service noise exposure, reasoning that the Veteran underwent a normal non-shifted hearing examination within two years of separation from service.  These supplemental opinions cited a study from the Institute of Medicine indicating that delayed onset of hearing loss following earlier noise exposure was "extremely unlikely," and that the most pronounced effects of a given noise exposure on pure-tone thresholds were "measurable immediately following the exposure."

The Board notes that the absence of documented hearing loss as defined by VA regulation during service or at separation from service is not fatal to a service connection claim for such disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, none of the VA medical opinions against the claim adequately account for the lay evidence of record.  Therefore, the Board finds that the VA medical opinions against the claim are of limited probative value.

The Veteran contends he has experienced hearing loss since service and that he has not held any jobs since separation from service which exposed him to loud noises.  The Veteran's brother indicated that the Veteran had difficulty hearing upon returning from active duty service, and the Veteran's spouse asserted he has had hearing loss since she met him in 1993, and that it continues to decline.  The Board finds the Veteran competent to report that he has experienced symptoms of hearing loss since being exposed to acoustic trauma during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran's brother and wife competent to report that they witnessed the Veteran experiencing difficulty hearing and that his hearing has become progressively worse.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board also finds all parties to be credible and affords these lay statements great probative weight.

In addition to the probative lay statements of record, the Board finds the medical evidence documenting the Veteran's in-service complaint of hearing loss symptoms and the in-service audiograms reflecting significant pure tone threshold shifts to be probative evidence supportive of the claim.  Moreover, merely two years following separation from service, the October 1985 examiner opined that the Veteran's hearing loss was consistent with noise exposure.  In further support of his claim, when the Veteran sought treatment for hearing loss in December 1992, 20 years prior to filing his claim for disability benefits for hearing loss, the examiner documented that the, "[p]atient has been aware of his hearing loss since he was in the service approximately nine years ago."

In light of these circumstances, the Board has determined that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his bilateral hearing loss disability.  


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


